EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via email with Gabriel Daniel on 5/16/2022.

The application has been amended as follows: 

1. (Currently Amended) A computer-implemented method comprising: receiving a query range in a multi-dimensional space; 
mapping the query range into a set of fragments of a space-filling curve that fills the multi- dimensional space comprising at least three-dimensions; 
and using each mapped fragment in the set of mapped fragments as a key to query a database for different types of context objects of cognitive internet of things (IoT) contexts stored in a computer readable storage medium, 
wherein mapping the query range into the set of fragments comprises:
determining whether a partition of the query-range has a predetermined spatial and temporal resolution; 
and based on the determination that the partition of the query range has the predetermined spatial and temporal resolution, optimizing the set of fragments by reducing the number of fragments in the set of fragments by identifying and combining fragments that intersect each other in the space- filling curve, the optimizing comprising: 
determining a current level of resolution of the set of fragments that intersect each other in the space-filling curve; 
and reducing the resolution of the set of fragments such that one or more fragments in the set of fragments can be merged.  

2. (Previously Presented) The computer-implemented method of claim 1: wherein the multi-dimensional space comprises two spatial dimensions and one temporal dimension, and wherein the space-filling curve is a three-dimensional (3D) Hilbert space-filling curve.  

3. (Original) The computer-implemented method of claim 1: wherein the context objects are mapped to the space-filling curve, and wherein using a mapped fragment of the set of mapped fragments as a key to query the database comprises identifying one or more context objects that intersect the mapped fragment at the space-filling curve.  

4. (Original) The computer-implemented method of claim 1: wherein the multi-dimensional space is recursively partitioned into a hierarchy of partitions at multiple levels, wherein each level of partitions includes partitions that are ordered according to the space- filling curve, and wherein each partition of a level is sub-divided into a further level of partitions.  

5. (Original) The computer-implemented method of claim 4, wherein mapping the query range into fragments of the space-filling curve comprises: identifying partitions that fall entirely within the query range; and reporting fragments of the space-filling curve that correspond to the identified partitions as mapped fragments for the query range.  

6. (Original) The computer-implemented method of claim 4, wherein mapping the query range into fragments of the space-filling curve comprises: identifying partitions that are at a particular level of the partitions that intersect the query range; and reporting fragments of the space-filling curve that correspond to the identified partitions as mapped fragments for the query range.  

7. (Original) The computer-implemented method of claim 6: wherein reporting a fragment comprises identifying a sequence of one or more order values, and wherein each order value in the sequence corresponds to a position of a partition at a level of the space-filling curve.  

8. (Cancelled).  
9. (Currently Amended) A computing device comprising: a processor; a first storage device storing a set of instructions, wherein an execution of the set of instructions by the processor configures the computing device to perform acts, comprising: 
receiving a query range in a multi-dimensional space comprising at least three- dimensions; 
mapping the query range into a set of fragments of a space-filling curve that fills the multi-dimensional space; 
and using each mapped fragment in the set of mapped fragments as a key to query a database for different types of context objects of cognitive internet of things (IoT) contexts; 
and a second storage device storing the context objects of the database, 
wherein mapping the query range into the set of fragments comprises:
determining whether a partition of the query-range has a predetermined spatial and temporal resolution; 
and based on the determination that the partition of the query range has the predetermined spatial and temporal resolution, optimizing the set of fragments by reducing the number of fragments in the set of fragments by identifying and combining fragments that intersect each other in the space- filling curve, the optimizing comprising: 
determining a current level of resolution of the set of fragments that intersect each other in the space-filling curve;
and reducing the resolution of the set of fragments such that one or more fragments in the set of fragments can be merged.  
10. (Previously Presented) The computing device of claim 9: wherein the database comprises context objects that are mapped to the space-filling curve, and wherein using a mapped fragment to query the database comprises identifying one or more context objects that intersect the mapped fragment at the space-filling curve.  

11. (Original) The computing device of claim 9: wherein the multi-dimensional space is recursively partitioned into a hierarchy of partitions at multiple levels, wherein each level of partitions of the set of mapped fragments as a key includes partitions that are ordered according to the space-filling curve, and wherein each partition of a level is sub-divided into a further level of partitions.  

12. (Original) The computing device of claim 11, wherein mapping the query range into fragments of the space-filling curve comprises: identifying partitions that fall entirely within the query range; and reporting fragments of the space-filling curve that correspond to the identified partitions, as mapped fragments for the query range.  

13. (Original) The computing device of claim 11, wherein mapping the query range into fragments of the space-filling curve comprises: identifying partitions that are at a particular level of the partitions that intersect the query range; and reporting fragments of the space-filling curve that correspond to the identified partitions as mapped fragments for the query range.  

14. (Cancelled).  
15. (Currently Amended) A computer program product comprising: a non-transitory computer-readable storage device having program instructions stored thereon, the program instructions being executable by a processor, the program instructions comprising sets of instructions for: 
receiving a context object having a context range in a multi-dimensional space comprising at least three-dimensions; 
mapping the context range into a set of fragments of a space-filling curve that fills the multi-dimensional space; 
and storing the context object in a database of different types of context objects of cognitive internet of things (IoT) contexts by using each mapped fragment as an index, wherein the set of instructions for mapping the context range into the set of fragments comprises sets of instructions for: 
determining whether a partition of the query-range has a predetermined spatial and temporal resolution; 
and based on the determination that the partition of the query range has the predetermined spatial and temporal resolution, optimizing the set of fragments by reducing the number of fragments in the set of fragments by identifying and combining fragments that intersect each other in the space- filling curve, the optimizing comprising: 
determining whether a partition of the query-range is at a sufficiently granular level of hierarchy; 
and optimizing the set of fragments by reducing the number of fragments in the set of fragments by identifying and combining fragments that intersect each other in the space-filling curve.  

16. (Original) The computer program product of claim 15: wherein the multi-dimensional space comprises two spatial dimensions and one temporal dimension, and wherein the space-filling curve is a three-dimensional (3D) Hilbert space-filling curve.  

17. (Original) The computer program product of claim 15: wherein the multi-dimensional space is recursively partitioned into a hierarchy of partitions at multiple levels, wherein each level of partitions includes partitions that are ordered according to the space- filling curve, and wherein each partition of a level is sub-divided into a further level of partitions.  

18. (Original) The computer program product of claim 17, wherein the set of instructions for mapping the context range into fragments of the space-filling curve further comprises sets of instructions for: identifying partitions that fall entirely within the context range; and reporting fragments of the space-filling curve that correspond to the identified partitions as mapped fragments for the context range.  

19. (Original) The computer program product of claim 17, wherein the set of instructions for mapping the context range into fragments of the space-filling curve comprises sets of instructions for: identifying partitions that are at a particular level of the partitions that intersect the context range; and reporting fragments of the space-filling curve that correspond to the identified partitions as mapped fragments for the context range.  

20 - 21. (Cancelled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The most relevant prior art to the instant application are as follows: Querying Multi-dimensional Data Indexed Using the Hilbert Space-Filling Curve, J.K. Lawder & P.J.H. King March 2001, hereinafter “Lawder”, in view of Banka et al. (US PGPUB No. 2012/0197911), and Schreter (US PGPUB No. 2010/0161569). 
Lawder makes clear that Hilbert Space-Filling Curves may be used to resolve multi-dimensional search queries. Banka makes clear that multi-dimensional data may comprise sensor data for a plurality of sensors that gather environmental data and communicate via an “Internet of Things” methodology. Schreter discloses a process of increasing a resolution of data based on spatial resolution for data stored in a hierarchical index format.
However, the references do not disclose or suggest the features claimed in Applicant’s amendments filed 5/11/2021 wherein the method determines both temporal and spatial resolutions in order to optimize a set of fragments that intersect a query range.
The current invention represents an improvement over the prior art in that the method may optimize fragments of query ranges in multiple dimensions such that the number of sub-queries that represent each fragment are reduced. The prior art discloses optimization on only one of the plurality of dimensions of data, while the claimed invention optimizes fragments in a plurality of dimensions. Therefore, the claimed invention is sufficiently distinguished over the prior art.
The novel aspects of the invention are captured in the following limitations of independent claim 1:
	1. A computer-implemented method comprising: receiving a query range in a multi-dimensional space; 
mapping the query range into a set of fragments of a space-filling curve that fills the multi- dimensional space comprising at least three-dimensions; 
and using each mapped fragment in the set of mapped fragments as a key to query a database for different types of context objects of cognitive internet of things (IoT) contexts stored in a computer readable storage medium, 
wherein mapping the query range into the set of fragments comprises:
determining whether a partition of the query-range has a predetermined spatial and temporal resolution; 
and based on the determination that the partition of the query range has the predetermined spatial and temporal resolution, optimizing the set of fragments by reducing the number of fragments in the set of fragments by identifying and combining fragments that intersect each other in the space- filling curve, the optimizing comprising: 
determining a current level of resolution of the set of fragments that intersect each other in the space-filling curve; 
and reducing the resolution of the set of fragments such that one or more fragments in the set of fragments can be merged.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        


/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159